Memorandum by the Court.
The averments in the petition were sufficient to require a hearing. The contentions of the defendant were not conclusively refuted by “ unquestionable documentary proof ” (see People v. Drake, 20 A D 2d 826, revd. 15 N Y 2d 626; People v. Stewart, 26 A D 2d 842; People v. Shaver, 26 A D 2d 735). Order reversed, and case remitted to the County Court of Otsego County for a hearing upon the allegations set forth in the petition. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by the court.